Citation Nr: 0033249	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
trench foot, right foot, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of 
trench foot, left foot, currently rated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.  

The Board notes that in the May 1999 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for tremors.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement.  Accordingly, this issue is not before the 
Board for appellate consideration.


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
appellant's claims for an increased rating for the residuals 
of trench foot, right foot, and for an increased rating for 
the residuals of trench foot, left foot.  

The appellant was originally granted service connection for 
the residuals of trench foot, bilateral, in a February 1946 
rating decision.  At that time, the RO assigned a 10 percent 
disabling rating under Diagnostic Code 7122.  

In February 1999, the appellant requested that his service- 
connected residuals of trench foot, bilateral, be re-
evaluated for a higher rating.  

In March 1999, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Salt Lake City, from 
August 1995 to February 1999.  The records show that in 
February 1999, the appellant was treated after complaining of 
numbness and burning in his feet which had been present since 
World War II when he was diagnosed with trench foot, and had 
worsened in recent years.  The physical examination of the 
appellant's feet showed that his nails were thick and 
elongated.  The diagnoses included the following: (1) 
peripheral neuropathy, (2) onychomycosis, and (3) calluses.  

In the appellant's March 1999 examination, x-rays were taken 
of his feet.  The x-rays were interpreted as showing mild 
spurring on the plantar surface of both right and left 
calcaneus.  There were very mild degenerative changes in the 
first tarsometatarsal joint space of the left foot, with some 
joint space narrowing and spurring.  The bony structures of 
the left foot were otherwise intact, and the joint spaces 
were well preserved.  The bony structures of the right foot 
were intact, showing no fracture or dislocation.  The 
impression was of calcaneal spurs, with mild degenerative 
changes, first metatarsophalangeal joint space.  Following 
the physical examination and a review of the appellant's x-
ray, the examiner diagnosed the appellant with trench foot 
residuals.  In regards to the effects on the appellant's 
occupation and activities, the examiner noted that the 
appellant had constant foot pain, with painful walking.  The 
examiner stated that the appellant had complaints of swelling 
of his feet, painful walking, and constant pain on a daily 
basis secondary to freezing conditions in the trenches while 
serving in the military.  According to the examiner, the 
examination of the appellant's foot appeared to be normal.  
The examiner reported that the appellant's x-rays showed that 
he had calcaneal spurs, with mild degenerative changes at the 
first metatarsophalangeal joint space.  It was the examiner's 
opinion that the appellant's problems were neuropathy of the 
feet and probably vasculitis.  According to the examiner, 
there was no change in the diagnosis of the trench foot 
residuals.  

In a May 1999 rating action, the RO recharacterized the 
appellant's service-connected residuals of trench foot, 
bilateral.  At that time, the RO discontinued the appellant's 
residuals of trench foot, bilateral, and created two separate 
service-connected disabilities.  Thus, the RO assigned a 10 
percent disabling rating under Diagnostic Code 7122 for the 
residuals of trench foot, right foot, and assigned a separate 
10 percent disabling rating under Diagnostic Code 7122 for 
the residuals of trench foot, left foot.  

Outpatient treatment records from the Salt Lake City VAMC 
show that on June 2, 1999, the appellant sought treatment in 
order to have his toenails cut.  At that time, it was noted 
that his toenails were elongated and "crumbly."  The 
neurological examination showed that the appellant was absent 
sensation of the entire foot, until above the malleoli, 
bilaterally.  It was noted that the appellant's toenails were 
debrided in length and thickness.  It was also noted that he 
had onychomycosis.  The records further show that on June 17, 
1999, the appellant was treated after complaining of 
cold/heat  intolerance of his feet.  At that time, he stated 
that he was using medication for his diet-controlled diabetic 
neuropathy, with tingling, numbness, and burning sensations 
of his feet.  He also complained of an imbalance which caused 
him to fall down at night when he got up to go to the 
bathroom.  The neurological examination showed that 
protective sensations were absent, bilaterally, to his ankle.  
The diagnoses included the following: (1) diabetes mellitus, 
diet controlled, (2) peripheral neuropathy, and (3) tyloma, 
with debridement.  

In light of the above, the Board observes that given the 
clinical manifestations associated with the appellant's feet, 
as described above, the nature and extent of the disabilities 
in question, which would be the appellant's service-connected 
residuals of trench foot, right foot, and his service-
connected residuals of trench foot, left foot, appears to be 
complicated by the fact that the record currently contains 
evidence indicating various diagnostic assessments, to 
include possible vasculitis and diabetic peripheral 
neuropathy, which are both nonservice-connected.  

In light of the foregoing, and in order to fully and fairly 
evaluate the appellant's claims, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
the residuals of trench foot, bilateral.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the appellant should be 
afforded a VA examination, by an 
appropriate specialist, in order to 
determine the nature and severity of the 
appellant's service-connected residuals 
of trench foot, right foot, and his 
service-connected residuals of trench 
foot, left foot.  The claims file should 
be made available to the examiner in 
connection for the study in the case.  
The examination must include a detailed 
review of the appellant's history, a 
thorough clinical evaluation, and all 
appropriate testing, including x-rays, 
needed to ascertain the status of the 
appellant's residuals of trench foot, 
bilateral.  The examiner should note the 
absence or presence of any arthralgia or 
other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The results 
of all clinical and laboratory testing 
must be fully delineated and appropriate 
diagnoses rendered.     

Then, the examiner is specifically 
requested to separate, if possible, the 
symptomatology associated with the 
appellant's service-connected residuals 
of trench foot, bilateral, to include any 
tingling, numbness, and/or burning 
sensations of his feet, from his 
diagnosed diabetic peripheral neuropathy 
and his vasculitis, if found.  All 
opinions and the supporting rationales 
should be in writing.  If the examiner is 
unable to provide a complete opinion, the 
reason why the opinion cannot be provided 
must be explained.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

4.  After undertaking any other 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claims for entitlement to 
an increased rating for the residuals of 
trench foot, right foot, and entitlement 
to an increased rating for the residuals 
of trench foot, left foot.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



